IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


NICHOLAS POULIDES,                      : No. 513 EAL 2014
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
             v.                         :
                                        :
                                        :
AMERICAN THEATER ARTS FOR               :
YOUTH, INC. AND LAURIE WAGMAN,          :
                                        :
                   Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 25th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.